Title: John Tyler to Thomas Jefferson, 12 November 1810
From: Tyler, John
To: Jefferson, Thomas


          
            
              Dear Sir.
              Richmond Novr 12h 1810
            
             Perhaps Mr Ritchie before this time has inform’d you of his having possession of Mr Wythe’s manuscript Lectures deliver’d at William  and Mary College while he was Professor of Law and Politicks at that place. They are highly worthy of publication and but for the delicacy of Sentiment and the remarkably modest and unassuming Character of that valuable and virtuous Citizen, they wou’d have made their Way in the world before This. It is a pity they shou’d be lost to society, and such a monument of his memory be neglected. and As you are entitled To it by his will as  (I am inform’d) as composing a part of his Library, cou’d you not find leisure time enough to examine it and supply some omissions which now and then are met with, I suppose from accidend accident, or not having time to correct and improve the whole as he intended
             Judge Roan has read them or most of them and is highly pleased with them, thinks they will be very valuable, there being so much of his own sound reasoning upon great principles, and not a mere Servile Copy of Blackstone, and other British commentators; a good many of his own thoughts on our Constitutions and the necessary changes they have begoten with that Spirit of freedom which always mark’d his Opinions.
            I have not had an opportunity of reading them, which I wou’d have done with great delight, but these remarks are made from Judge Roan’s Account of them to me, who seem’d to think as I do—that you alone shou’d have the sole dominion over them, and shou’d send them to posterity under your patronage It will afford you a lasting evidence to the world among much other of your remembrance of the man who was always dear to your you and his Country. I do not see why an American Arristides shou’d not be known to future Ages—Had he been a vain Egotist his Sentiments wou’d have been often seen on paper, and perhaps he err’d in this respect, as the good and great shou’d always leave their precepts and Opinions for the benefit of mankind
            Mr McCraee gave it to Ritchie who I suppose got it from Mr Duval, who always had access to Mr Wythe’s Library, and was much in his confidence.
            I hope you are quite as happy as mortallity is susceptable of, though not quite dissolv’d and that you may remain so for many long years is the sincere wish of your most obt
            
              Hble Servt
              
 Jno Tyler.
            
          
          
            P.S. In my letter to you wherein I speak of “not gathering grapes of Thorns” &c I believe I made use of the word “off” which occur’d to me a day or two after, & which is some thing singular, but it has happen’d to me several times—I am by no means accurate on any Subject—
            
              
 J.T.
            
          
         